Citation Nr: 1642783	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-26 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for advanced osteoarthritic changes of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for advanced osteoarthritic changes of the left knee.

3.  Entitlement to a disability rating in excess of 30 percent for severe instability of the right knee.  

4.  Entitlement to a disability rating in excess of 30 percent for severe instability of the left knee.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife and son


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active duty service from October 1963 to October 1984.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 10 percent for advanced osteoarthritic changes of the left and right knees, as well as TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At the July 2016 hearing before the undersigned, and prior to the promulgation of a decision on the merits in this appeal, the Veteran requested a withdrawal of the issues of entitlement to increased ratings for left and right knee instability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an increased rating for left knee instability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the Veteran for the issue of entitlement to an increased rating for right knee instability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal for the issues of entitlement to increased ratings for left and right knee instability at his July 2016 hearing.  Hence, there remains no allegation of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues, and they are dismissed.




ORDER

The claim of entitlement to an increased rating for left knee instability is dismissed.

The claim of entitlement to an increased rating for right knee instability is dismissed.


REMAND

As to the remaining claims, additional development is required prior to appellate review.  

The Veteran was afforded a VA examination of the knees in February 2016.  The report is inadequate, as it does not indicate that range of motion testing of the service-connected right and left knees was performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2015).  Accordingly, on remand, the AOJ should obtain an additional VA examination to determine the current severity of his right and left knee disabilities of advanced osteoarthritis, to include full range of motion studies performed in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Further, as to TDIU, the Veteran testified that he can no longer work due to the combined effects of his service-connected disabilities, with particular emphasis on his knee and back disabilities.  The Board notes that, in addition to the knee arthritis, service connection is also in effect for right and left knee instability; chronic lumbosacral strain with arthritis; residuals of blunt thoracic trauma with compression deformity of T8-T12 with degenerative disc disease, old sternal fracture and old left fifth posterior rib fracture; degenerative joint disease of the bilateral shoulders and elbows; diabetes mellitus type II; hypertension; left ear defective hearing; tinea pedis; and anal fissure.  The Veteran offered testimony in July 2016 to the effect that he now must use a rolling walker and knee braces rather than just a cane, and has to get up and down every few minutes and elevate his legs routinely due to pain.  His wife and son offered that they have to help him move around because he cannot do so on his own.  The Veteran testified that due to his back and knee limitations, he can no longer perform sustained standing or sitting required in his previous post-service jobs.  He testified that he was told by his VA physician that he could no longer work due to his service-connected disabilities.  A form letter dated in September 2009 shows that the Veteran was under this physician's care, that his restrictions included prolonged standing, walking and stairs, and that he should not return to work.  The doctor stated simply that the Veteran would be referred to another VA facility in Augusta after eight weeks of physical therapy, and that she considered him totally disabled.  As there is no adequate medical assessment which takes into account his contentions as to the impact of the service-connected back and knee disorders on his present occupational functioning, such should be obtained in conjunction with the aforementioned re-examination of the knees.  

Additionally, updated VA treatment records should be associated with the claims.  It is noted that the Veteran testified to multiple episodes of VA care, to include some at VA-contracted facilities.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any outstanding VA treatment records, to include any records from VA-contract sources where the Veteran has been treated.  All obtained records should be associated with the evidentiary record.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected right and left knee advanced osteoarthritic changes.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place. 

A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  The examiner is also asked to provide the following information:

a)  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right and left knees.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the right and left knees since August 2009.  If the examiner is unable to so opine, he or she should clearly explain why that is so.

c)  Provide an opinion regarding the occupational impairment caused by the service-connected disabilities, both individually and considered together, with particular emphasis on his knee and back disabilities.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

3.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


